WARNER, Judge,
dissenting with opinion.
I find that even if the steps can be considered a defective condition, that the ap-pellees were not on constructive knowledge of the dangerous condition as there simply had been no complaints in the years that the steps had remained in that condition. Residents used these steps on a regular basis. Without some indication of a problem, I cannot hold appellees on notice of a danger. Cf. First Federal Sav. & Loan Ass’n of Miami v. Wylie, 46 So.2d 396 (Fla.1950).